                                                              IT IS ORDERED
                                                              Date Entered on Docket: July 3, 2019




                                                    ________________________________
                              UNITED STATES BANKRUPTCY   COURT
                                                    The Honorable
                                   DISTRICT OF NEW MEXICO         Robert H Jacobvitz
                                                              United States Bankruptcy Judge
   In re:
______________________________________________________________________
  KRISTA R. BURGESS
                                                                  Case No. 19-10886-j7
        Debtor.




   STIPULATED ORDER GRANTING HIGH DESERT COMMUNITY CREDIT UNION
          RELIF FROM STAY AND DEEMING PROPERTY ABANDONED

             This matter comes before the court upon the stipulation of Creditor High Desert

  Community Credit Union (“Creditor”), Krista R. Burgess (“Debtor”), and Trustee Edward

  Mazel.(“Trustee”). The court having noted the approval of the Creditor, Debtor, and Trustee,

  makes the following findings:

             1.    On or about February 9, 2016 Debtor executed a Loan and Security Agreement and

  Disclosure Statement (the “Agreement”) pursuant to which Debtor borrowed $29.886.37 for the

  purchase of a 2013 Chevrolet Traverse, VIN …0363 (the “Vehicle”).

             2.    Debor Creditor has a perfected security interest in in the Vehicle.

             3.    Creditor is in default in the payments under the Agreement.

             4.    Debtor has decided to surrender the Vehicle.




  00067177
   Case 19-10886-j7         Doc 17     Filed 07/03/19     Entered 07/03/19 09:54:37 Page 1 of 4
       5.         The Debtor has scheduled the Vehicle as having a value of $9,000.

       6.         The amount owed to Creditor as of May 20, 2019 was $13,588.78 and no payments

have been made since that time.

       7.         There is no equity in the Vehicle and it is not needed for reorganization.

IT IS THEREFORE ORDERED

       A.         Pursuant to 11 U.S.C. §362(d), Creditor and any and all holders of liens against the

Vehicle, of any lien priority, are hereby granted relief from the automatic stay:

                  a. To enforce their rights in the Vehicle, including foreclosure of liens and a

                     foreclosure sale, under the terms of any prepetition notes, mortgages, security

                     agreements, and/or other agreements to which Debtor is a party, to the extent

                     permitted by applicable non-bankruptcy law, such as by commencing or

                     proceeding with appropriate action against the Debtor or the Vehicle, or both,

                     in any court of competent jurisdiction; and

                  b. To exercise any other right or remedy available to them under law or equity

                     with respect to the Vehicle.

       B.         The Trustee is deemed to have abandoned the Vehicle from the estate pursuant to

11 U.S.C. §554 as of the date of entry of this Order, and the Vehicle therefore no longer is property

of the estate. As a result, Movant need not name the Trustee as a defendant in any state court action

it may pursue to foreclosure liens against the Vehicle and need not notify the Trustee of any sale

of the Vehicle.

       C.         The automatic stay is not modified to permit any act to collect any deficiency or

other obligation as a personal liability of the Debtor, although the Debtor can be named as a




                                                  2
 Case 19-10886-j7          Doc 17     Filed 07/03/19     Entered 07/03/19 09:54:37 Page 2 of 4
defendant in litigation to obtain an in rem judgment or to repossess the Vehicle in accordance with

applicable non-bankruptcy law.

       D.       This Order does not waive Movant’s claim against the estate for any deficiency

owed by the Debtor after any foreclosure sale or other disposition of the Vehicle. Movant may

filed an amended proof of claim this bankruptcy case within 30 days after a foreclosure sale of the

Vehicle, should it claim that Debtors owe any amount after the sale of the Vehicle.

       E.       This Order shall continue in full force and effect if this case is dismissed or

converted to a case under another chapter of the Bankruptcy Code.

       F.       This order is effective and enforceable upon entry. The 14-day stay requirement of

Fed.R.Bankr.P. 4001(a)(3) is waived.

                                    ### END OF ORDER ###

Submitted by:

SMIDT, REIST & KELEHER, P.C.

By: /s/ William R. Keleher submitted electronically
William R. Keleher
4811 A-4 Hardware Drive, NE
Albuquerque, NM 87109
505-830-2200
wkeleher@srklawnm.com
Attorneys for High Desert Community
Credit Union


Approved by:

Approved by email June 25, 2019
Robert L Finch
555 E. Main Street
Farmington, NM 87401-2742
505-325-2028
Email: finchlaw@mindspring.com
Attorney for Debtor




                                               3
 Case 19-10886-j7       Doc 17     Filed 07/03/19     Entered 07/03/19 09:54:37 Page 3 of 4
Approved by email June 13, 2019
Edward Alexander Mazel
Askew & Mazel, LLC
1122 Central Ave. S.W.
Suite 1
Albuquerque, NM 87102
505-433-3097
Chapter 7 Trustee




                                              4
 Case 19-10886-j7    Doc 17       Filed 07/03/19   Entered 07/03/19 09:54:37 Page 4 of 4
